DETAILED ACTION
1.	This action is written in response to applicant’s correspondence filed 11/30/2022.  Applicant has amended claims 21, 24 and 36.  Claim 42 has been withdrawn due to an election/restriction requirement.  Claims 21-26 and 28-41 are currently under examination.  All the amendments and arguments have been thoroughly reviewed but are found insufficient to place the instantly examined claims in condition for allowance.  In view of applicant’s amendment to claim 21, all the rejections under 35 USC 112 have been withdrawn.  However, the nonstatutory double patenting rejection is maintained because the Terminal Disclaimer filed on 11/30/2022 is NOT accepted (see below).
Terminal Disclaimer
2.	The terminal disclaimer filed on 11/30/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,745,626 has been reviewed and is NOT accepted. The terminal disclaimer does not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012. The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).
Please file a power of attorney that gives power to the attorney who is signing the terminal disclaimer, along with another copy of the terminal disclaimer, or file a terminal disclaimer that is signed by the applicant.
It should be noted that applicant is not required to pay another disclaimer fee as set forth in 37 CFR 1.20(d) when submitting a replacement or supplemental terminal disclaimer.
Claim Objections
3.	Claim 21 is objected to because of the following informalities: “method for processing a nucleic acid sample of a subject” in the preamble should be changed to “method for processing [[a]] nucleic acid sample(s) of a subject” to be consistent with “one or more nucleic acid samples of a subject” recited in step (a).  Appropriate correction is required.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 21-26 and 28-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,745,626. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of U.S. Patent No. 9,745,626 teach or render obvious all the features as recited in instant claims 21-26 and 28-41.  Specifically, claim 1 of U.S. Patent No. 9,745,626 discloses a method that is broader in scope (i.e., the “genomic features” is selected from a short list that includes “methylation state” and “single nucleotide variant” (which encompasses single nucleotide polymorphism or SNP)) and encompasses the method of instant claim 1.  The additional features as recited in dependent claims 22-26 and 28-41 are taught or rendered obvious by claims 2-22 of U.S. Patent No. 9,745,626.
Response to Arguments
6.	Applicant’s amendments and arguments filed 11/30/2022 have been fully considered.  In view of applicant’s amendment to claim 21, all the rejections under 35 USC 112 have been withdrawn.  However, the nonstatutory double patenting rejection is maintained because the Terminal Disclaimer filed on 11/30/2022 is NOT accepted.
Applicant states the following: “For the purposes of expediting prosecution of the present application, Applicant files herewith a Terminal Disclaimer and respectfully submits that the Office’s non-statutory double patenting rejection of claims 21-26 and 28-41 are moot and should be withdrawn.”
In response, since the Terminal Disclaimer filed on 11/30/2022 is NOT accepted (because the person who signed the Terminal Disclaimer is not the applicant, the patentee or an attorney or agent of record), the nonstatutory double patenting rejection is maintained.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1675